Exhibit 10.22

 


[G19621KEI001.JPG]

 

May 14, 2005

 

Walter J. McBride

604 Ocean Avenue

Seal Beach, California 90740

 

Dear Chuck,

 

This letter sets forth the substance of the agreement (the “Agreement”) between
you and First Consulting Group, Inc. (“FCG”) regarding your separation of
employment.

 

1. Separation.  You will cease to be an officer, director or employee of FCG or
any of its subsidiaries or affiliates (individually, an “FCG Company” or
collectively, the “FCG Companies”) effective May 14, 2005 (the “Separation
Date”).   To the extent you are a director serving on the board of any FCG
Company, this Agreement shall serve as your resignation from such directorships.

 

2. Accrued Salary and Paid Time Off.  On or after the Separation Date, in
conformance with applicable state laws, FCG will pay you all accrued and unpaid
salary, and all accrued and unused paid time off earned through the Separation
Date, subject to standard payroll deductions and withholdings.  You are entitled
to these payments regardless of whether or not you sign this Agreement.  Unused
personal choice holidays are paid out.

 

3. Severance Payments.  FCG will pay to you the following amounts as full
consideration for your obligations and covenants under this Agreement and in
full satisfaction of any amount that may be owed to you upon your separation
from FCG under any agreement or arrangement between you and FCG or any other FCG
Company: (a) twelve (12) months of base salary, or approximately $435,000; and
(b) any bonus earned by you under the FCG bonus plan for first quarter of 2005. 
Payment of the amount in clause (a) above will be paid as a lump sum
distribution within ten (10) days after the later of: (i) the date this signed
agreement is received by FCG; (ii) your Separation Date; or (iii) the date you
have returned to FCG all of the FCG property and equipment in your possession in
accordance with Section 13 below.  Payment of the amount in clause (b) above
will be made at the time FCG pays first quarter bonuses to active employees. 
All amounts paid under this paragraph will be less federal, state and other
applicable taxes and other authorized withholdings, and shall be made by manual
check.

 

You will also receive an Executive Outplacement Package of four (4) months of
assistance with Spherion.  Information in regard to this assistance will be sent
to your home and a representative from Spherion will be contacting you shortly. 
It is your option to begin the four months now or wait until up to 90 days after
your Separation Date.

 

--------------------------------------------------------------------------------


 

4. Health Insurance.  According to company policy, your FCG group health
insurance benefits will be cancelled effective with the Separation Date. After
the Separation Date, you will be eligible to continue your group health
insurance benefits at your sole cost and expense (except as noted below) to the
extent provided by federal COBRA law, state insurance laws and by FCG’s current
group health insurance policies. You may do this by making the COBRA election
and submitting your premiums directly to our COBRA administrator in the Long
Beach office.  A package of information will be sent to you via mail within 21
days of the Separation Date detailing the process and premium amounts for COBRA
coverage, including the deadline by which you must elect COBRA coverage. Should
you elect COBRA within the time requirements, coverage will be effective
retroactive to the Separation Date.

 

Should you elect to continue your group health insurance benefits through COBRA,
and subject to your execution of this Agreement, FCG will pay your COBRA
premiums until the earlier of (1) May 14, 2006; or (2) the date you become
eligible for group health insurance benefits through a new employer.  You agree
to notify FCG promptly upon obtaining new employment.  Although FCG will pay the
cost of your COBRA until the date specified above, your coverage will not be
reinstated until you have received, signed and returned the COBRA election
form.  At that time, the carriers will be notified of your election and your
coverage will be reinstated.  In the meantime, if you should require any
medical/dental services, you will need to pay for those services and submit your
receipts, with a claim form, to the insurance company for reimbursement after
you have signed and returned your COBRA election form.

 

5. Flexible Spending Accounts. Coverage under Flexible Spending Accounts ceases
on the Separation Date, subject to your ability to continue your Health Care
Flexible Spending Account through the balance of the year on an after-tax basis.
Additional details are provided in the COBRA notification.

 

6. Life Insurance. Your FCG group life insurance coverage will end effective on
the Separation Date.  If you would like to convert your coverage, please contact
the Benefits Service Center within 30 days of the Separation Date at
800-471-8853, ext. 2363.

 

7. Disability/Long Term Care Coverage. Coverage under the disability and Long
Term Care programs will terminate effective on the Separation Date.  If you
would like to convert your coverage(s), please contact the Benefits Service
Center within 30 days of the Separation Date at the number above.

 

8. Associate Stock Purchase Plan (ASPP).   Participation in the ASPP will
terminate effective with the Separation Date.  Year-to-date deductions that have
not already been used to purchase stock will be refunded within two pay periods
after the Separation Date.  Stock already purchased will remain in your personal
E*TRADE account. You should contact E*TRADE directly with any questions
regarding your account.

 

9. Stock Options.  Any options to purchase FCG stock that you hold will cease to
vest on the Separation Date and all of your unvested stock options will be
cancelled.  The

 

2

--------------------------------------------------------------------------------


 

expiration date on your vested options will be modified so that you will have
one (1) year following the Separation Date to exercise any vested options you
received under FCG’s option plans. A closing statement containing information on
your vested options will be mailed to your home from the FCG Corporate Affairs
department.  Also, status of your stock options is available online through
E*TRADE at www.optionslink.com.

 

10. Other Benefits.  You and FCG hereby agree and acknowledge the following:

 

(a) SERP and 401(k).   As of the Separation Date, you no longer may contribute
funds to FCG’s 401(k) plan or the Supplemental Executive Retirement Plan
(“SERP”), nor will FCG contribute any matching or other funds to such plans on
your behalf; provided that, FCG will contribute $5,000 to your SERP account for
2005.   No payroll deductions for pre-tax contributions will be taken from your
severance pay.    Nothing in this Agreement terminates or otherwise affects any
right or interest you may have in vested funds and assets under FCG’s 401(k),
ASOP and SERP plans.

 

You will receive detailed information from New York Life regarding the
distribution of your contributions and any vested funds from the 401(k) and ASOP
account.  As you will read in that material, you should wait until the middle of
the month after the month in which your last 401(k) deduction is made before
applying for a distribution.  Contact New York Life directly at (800) 294-3575
regarding any questions, including account rollover transactions.  You may also
visit their website at www.bcomplete.com.  If you currently have an outstanding
loan, you may maximize the tax deferral of this benefit by electing to repay the
loan prior to taking a distribution from the Plan.  If you choose not to, the
outstanding loan balance will be defaulted and treated as a taxable distribution
to you.  You may coordinate the prepayment of the outstanding loan balance with
New York Life.

 

You will receive detailed information from Human Resources regarding the
distribution of your contributions and any vested funds from the SERP.  You may
contact Carol Cogan if you have any questions.

 

(b) Other Amounts.  You acknowledge that, except as expressly provided in this
Agreement, you will not receive any additional compensation, bonus, severance or
benefits after the Separation Date.

 

11. Unemployment Benefits. Because of the nature of your separation with FCG,
you may be eligible for unemployment insurance benefits.  Contact your local
employment commission office for information regarding unemployment
compensation.

 

12. Expense Reimbursement. Any outstanding unreimbursed expenses will be paid
based on the submission of your final Time and Expense Report and the
appropriate documentation. It is acknowledged that you may receive cellular
phone, long distance and other business related charges after the Separation
Date; please submit those expenses for reimbursement as they occur to FCG c/o
Jan Blue in the Long Beach, California office.

 

13. Return of FCG Property.  Except as noted below, on or before the Separation
Date, you agree to return to FCG all FCG Company documents (and all copies
thereof) and

 

3

--------------------------------------------------------------------------------


 

other FCG Company property that you have had in your possession at any time,
including (i) any materials of any kind that contain or embody any proprietary
or confidential information of an FCG Company (and all reproductions thereof),
and (ii) computers and other electronic devices, cellular phones, credit cards,
phone cards, entry cards, identification badges and keys. If you have a cell
phone and have had it for at least 3 months, it is yours to keep.  Any
firm-provided service will be cancelled and you will need to establish your own
service.  You will receive a Federal Express pack, with a pre-paid shipping
label, to ship your equipment back to Long Beach. Please return items to the FCG
Help Desk in Long Beach as soon as practicable, at least within 7 days.

 

You will be permitted to keep your home computer at no cost to you, except that
the fair market value of the computer will be added to your taxable wages and
appropriate state and federal taxes will be deducted.  The applications software
on your laptop is licensed for FCG use only and it is your responsibility to
delete any applications software from the computer with the exception of the
operating system.

 

14. Vice President Agreement; Indemnity Agreement. You hereby acknowledge and
agree to your continuing obligations, both during and after your employment with
FCG, to abide by the terms of that certain Vice President Agreement between you
and FCG dated December 22, 2000.  The terms of that certain Indemnity Agreement
between you and FCG executed upon your employment with FCG shall remain in full
force and effect and you are entitled to indemnification by FCG in accordance
with and subject to the terms of FCG’s charter documents and the Indemnity
Agreement.

 

15. Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and FCG and will not be publicized or disclosed in any manner
whatsoever; provided, however, that:  (a) you may disclose this Agreement to
your immediate family; (b) the parties may disclose this Agreement in confidence
to their respective attorneys, accountants, auditors, tax preparers, and
financial advisors; (c) FCG may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law.  In particular,
and without limitation, you agree not to disclose the terms of this Agreement to
any current or former FCG employee.

 

16. Nondisparagement.  Both you and FCG agree not to disparage the other party,
and the other party’s officers, directors, employees, shareholders and agents,
in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that both you and FCG will respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

 

17. Mutual Release of Claims.

 

(a)    You hereby release, acquit and forever discharge each of the FCG
Companies and their respective parents and subsidiaries, and each of their
respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors,

 

4

--------------------------------------------------------------------------------


 

assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the Effective Date of this Agreement, including but not limited
to: all such claims and demands directly or indirectly arising out of or in any
way connected with your employment with any FCG Company or the termination of
that employment; claims or demands related to salary, bonuses, commissions,
stock, stock options or any other ownership interests in any FCG Company,
vacation pay, fringe benefits, expense reimbursements, severance pay or any
other form of compensation; claims arising from any employment agreement or
arrangement between you and any FCG Company; claims pursuant to any federal,
state or local law, statute or cause of action including, but not limited to,
the federal Civil Rights Act of 1964, as amended; the federal Americans with
Disabilities Act of 1990; the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”); the California Fair Employment and Housing Act, as
amended; tort law; contract law; wrongful discharge; discrimination; harassment;
fraud; defamation; emotional distress; and breach of the implied covenant of
good faith and fair dealing.  You further agree not to initiate or continue any
proceeding based upon the claims released herein.  Notwithstanding the
foregoing, your release of the FCG Companies in accordance with this Section
shall not be deemed to release (i) any of the FCG Companies’ duties or
obligations under this Agreement, including, but not limited to, FCG’s
indemnification obligations to you described in Section 14 of this Agreement; or
(ii) any of your rights as a stockholder and/or option holder of FCG.

 

(b)   FCG and each of the FCG Companies hereby release, acquit and forever
discharge you of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the Effective Date of this Agreement, including but not limited to all
such claims and demands directly or indirectly arising out of or in any way
connected with your employment with any FCG Company.  FCG further agrees not to
initiate or continue any proceeding based upon the claims released herein. 
Notwithstanding the foregoing, the release provided by FCG and each of the FCG
Companies in accordance with this Section shall not be deemed to release any of
your continuing duties or obligations under this Agreement or your Vice
President Agreement.

 

18. ADEA Waiver.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA, as amended.  You also
acknowledge that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which you were
already entitled.  You further acknowledge that you have been advised by this
writing, as required by the ADEA, that:  (a) your waiver and release do not
apply to any rights or claims that may arise after the execution date of this
Agreement; (b) you have been advised hereby that you have the right to consult
with an attorney prior to executing this Agreement; (c) you have twenty-one (21)
days to consider this Agreement (although you may choose to voluntarily execute
this

 

5

--------------------------------------------------------------------------------


 

Agreement earlier); (d) you have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by you, provided
that FCG has also executed this Agreement by that date (“Effective Date”).

 

19. Section 1542 Waiver.  In giving the above releases, which include claims
which may be unknown to each party at present, each party acknowledges that it
has read and understands Section 1542 of the California Civil Code which reads
as follows:  “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”  Each party hereby expressly waives and relinquishes all rights and
benefits under that section and any law of any jurisdiction of similar effect
with respect to each party’s release of any unknown or unsuspected claims such
party may have against the other party.

 

20. Indemnification and Attorneys’ Fees.  You understand and agree that if you
hereafter commence, join in, or in any manner seek relief through any lawsuit,
charge or complaint with any court, administrative agency, governmental
authority or otherwise in any matter arising out of, based upon, or relating to
the claims released in this Agreement, then you will pay FCG in addition to any
other expenses, costs or damages caused to FCG thereby, all FCG’s attorneys’
fees incurred in defending or otherwise responding to such lawsuit, charge, or
complaint.  FCG understands and agrees that if it hereafter commences, joins in,
or in any manner seeks relief through any lawsuit, charge or complaint with any
court, administrative agency, governmental authority or otherwise in any matter
arising out of, based upon, or relating to the claims released in this
Agreement, then FCG will pay you in addition to any other expenses, costs or
damages caused to you thereby, all of your attorneys’ fees incurred in defending
or otherwise responding to such lawsuit, charge, or complaint.  This section
will not apply to any claim brought by you under the ADEA or to challenge the
validity of the waiver in this Agreement of any such claim or any claim to
enforce FCG’s obligations hereunder or any rights you may have as an FCG
stockholder and/or option holder.

 

21. Miscellaneous.  This Agreement constitutes the entire agreement between you
and FCG with regard to this subject matter.  It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
writing signed by both you and FCG.  This Agreement will bind and inure to the
benefit of the heirs, personal representatives, successors and assigns of both
you and FCG.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable.  This Agreement will be deemed to
have been entered into and will be construed and enforced in accordance with the
laws of the State of California as applied to contracts made and to be performed
entirely within California.

 

6

--------------------------------------------------------------------------------


 

We appreciate your service to FCG and we wish you all the best in wherever your
future endeavors may take you.

 

If this Agreement is acceptable to you, please sign below and return the
original to Jan Blue at First Consulting Group, Inc., 111 West Ocean Boulevard,
4th Floor, Long Beach, California 90802.

 

Sincerely,

 

FIRST CONSULTING GROUP, INC.

 

 

 

 

 

By:

 /s/ Luther Nussbaum

 

 

 

Luther Nussbaum

 

 

Chairman/CEO

 

 

 

 

 

AGREED:

 

 

 

 

 /s/ Walter J. McBride

 

 

 

Walter J. McBride

 

 

 

cc:           Jan Blue, Vice President

 

 

7

--------------------------------------------------------------------------------